Citation Nr: 0943324	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  09-03 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for Parkinsonism.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for hypertension.



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had recognized service from November 1942 to June 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2008 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's 
Parkinsonism is related to his military service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's arthritis 
is related to his military service; nor was arthritis 
manifested during service or within one year after his 
separation from active service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's 
hypertension is related to his military service; nor was 
hypertension manifested during service or within one year 
after his separation from service.


CONCLUSIONS OF LAW

1.  Parkinsonism was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


2.  Arthritis was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

3.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In December 2007, VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim. 

See 38 C.F.R. § 3.159(b)(1).  Although no longer required, 
the appellant was also asked to submit evidence and/or 
information in his possession to the RO.  In addition, the 
letter described how VA calculates disability ratings and 
effective dates.  

The Board finds that the contents of the December 2007 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by the Court in Dingess, 
supra.  In addition, the March and April 2008 rating 
decisions and December 2008 SOC explained the basis for the 
RO's action, and the SOC provided him with an additional 60-
day period to submit more evidence. 

Thus, it appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
prejudicial or harmful error in VCAA notice, and the 
presumption of prejudicial error as to the first element of 
VCAA notice does not arise in this case.  See Shinseki v. 
Sanders, supra. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service records and various records from private physicians.  
No VA examination was afforded, and the Board finds that no 
VA examination is necessary under the facts and circumstances 
of these claims.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence which "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no showing of any of the conditions 
claimed for over 55 years following separation from active 
service.  Moreover, there are no competent opinions relating 
the Veteran's medical conditions to active service, and no 
other medical evidence of record suggests a causal 
relationship between the current Parkinsonism, arthritis, 
and/or hypertension and active service.  Accordingly, an 
examination is not required here, even under the low 
threshold of McLendon.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefits flowing to the Veteran.  The 
Court of Appeals for Veteran Claims has held that such 
remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as hypertension and arthritis, become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

1.  Parkinsonism

The Veteran contends his current diagnosis of Parkinsonism is 
related to active service.  His service treatment records 
(STRs) do not contain any indication of complaints or 
symptoms of Parkinsonism.  Indeed, a May 1945 Physical 
Examination report is normal.   

The first documentation of any symptoms of Parkinsonism was 
in 2007.  In this regard, the Board notes that evidence of a 
prolonged period without medical complaint or treatment, and 
the amount of time which has elapsed since military service, 
can be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect 
that service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  In a January 2008 Medical Certificate, Dr. 
J.E.M. states that she has treated the Veteran since 1996, 
and that the Veteran complained of imbalance, dizziness, 
difficulty walking, and tremors.  Parkinsonism was considered 
as a diagnosis.  Then, he was hospitalized in October 2007 
because of a laceration on the occipital area after a fall 
due to a bout of dizziness and imbalance.  He was referred to 
a neurologist for further studies. 

The October 2007 hospitalization is confirmed by a January 
2008 Medical Certificate from the Ramon Maza Sr. Memorial 
District Hospital signed by Dr. G.M.J., which states that the 
Veteran was hospitalized from October 26 to October 28, 2007, 
for a lacerated wound to theoccipital area secondary to a 
fall.  He was prescribed medication, including Cefalexin, 
ATS, and Tetanus toxoid.     

A January 2008 Certification from the Philippine Health 
Insurance Corporation lists the Veteran's hospitalizations 
from February 2003 to November 2007, but does not specify the 
reasons for each hospitalization.  It also includes an 
October 2007 hospitalization at the Ramon Maza Sr. Memorial 
District Hospital, however.    

Another January 2008 Medical Certificate, written by Dr. 
R.G.A., states that he saw the Veteran that month for tremors 
on the right side.  The doctor assessed a posterior 
indentation lesion, vascular versus degenerative, and 
recommended a cranial scan.  Presumably, the lesion described 
is the same one for which he was hospitalized in October 
2007.  

Dr. J.E.M. examined the Veteran in September 2008.  Her 
Medical Abstract of that visit notes that the Veteran 
complained of tremors of both hands, greater on the right 
side, that made it difficult for him to handle delicate and 
breakable items.  In addition, he had difficulty grasping and 
writing.  The Veteran also complained of dizziness and 
imbalance, shuffling his feet when walking and using a cane.  
He reported a fear of walking and usually asked someone to 
assist him.  He occasionally took Cinnarizine.  The 
assessment was Parkinsonism, and he was prescribed several 
medications.  

The claims file contains a number of affidavits from friends 
and family of the Veteran.  A September 2008 Affidavit from 
G.H.P., a friend of the Veteran, states that the Veteran was 
their Post Commander from 1996 to 2000, when he resigned due 
to health concerns.  He often complained of dizziness, and 
had difficulty walking and with mobilization.  

Next, a September 2008 Affidavit from F.E.M., also a friend 
of the Veteran, states that the Veteran is frequently 
hospitalized for having weak resistance, and complains of 
dizziness and difficulty maintaining balance.  The affiant 
witnessed several episodes of his imbalance and stumbling, 
and stated he was once brought to a hospital after falling 
due to dizziness.  A September 2008 letter from the Veteran's 
son states that the Veteran often has dizziness and had 
difficulty walking, asking for a wheelchair to go places.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for Parkinsonism.  

Continuity of the disorder has not been established by the 
evidence.  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his current dizziness and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Moreover, the Federal Circuit Court 
has held that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See also Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that a layperson may comment on lay-
observable symptoms).




Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In the present case, the Veteran's dizziness and feeling of 
imbalance is found to be capable of lay observation, and thus 
his statements constitute competent evidence.  The Board must 
now consider the credibility of such evidence.  The Veteran's 
service records show no evidence of any dizziness or related 
symptoms in active service.  Following service, there was no 
documentation of complaints or treatment for dizziness or 
tremors until 2007, over 60 years after his separation from 
service.  While he is clearly sincere in his beliefs, in 
light of these factors, the Veteran's current statements to 
the effect that he has experienced continuous symptomatology 
since active service, while competent, are not deemed to be 
credible.  Therefore, the absence of documented complaints or 
treatment for over six decades following his military 
discharge is more probative than his current recollection as 
to symptoms experienced in the distant past.  See Curry v. 
Brown, 7 Vet. App. 59 (1994).  Moreover, there are no 
competent opinions relating the Parkinsonism to military 
service.  Accordingly, continuity of symptomatology is not 
established by either the competent evidence or the Veteran's 
own statements.

Because the preponderance of the evidence is against the 
claim, there is no reasonable doubt to resolve in the 
Veteran's favor, and the claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


2.  Arthritis

Next, the Veteran contends that his current arthritis is 
related to service.  The STRs, including his May 1945 
Physical Examination report, show no indication of joint pain 
or arthritic symptoms.  

Following discharge from the military, the first indication 
of arthritis was in 2007.  As above, the Board notes that 
evidence of a prolonged period without medical complaint or 
treatment, and the amount of time which has elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson, 230 F.3d at 1333 (Fed. Cir. 2000).  In a 
December 2007 Medical Certificate, Dr. J.E.M. states that the 
Veteran had joint pains and a diagnosis of arthritis.  In a 
later January 2008 Medical Certificate, the doctor provided 
more detail, stating that the Veteran had complained of 
stiffness and joint pains, especially in the morning, as well 
as tenderness of the wrists and fingers.  He was prescribed 
medication for the pain.  

A January 2008 note from Dr. R.B.D. states that the Veteran 
was examined that month, complaining of stiffness in both 
hands and joint pain.  There was tenderness of the right 
fourth finger with limited movement.  Additionally, crepitus 
and slight pain were noted in both knees.  The doctor 
assessed tenosynovitis, or trigger finger, of the right 
fourth finger, and osteoarthritis of both knees.  

Dr. J.E.M.'s September 2008 Medical Abstract states that the 
Veteran complained of pain in the shoulders, hips, knees and 
ankle joints as well as muscle pain in the extremities for 
several years.  He stated he had difficulty rising from bed, 
walking, climbing stairs, changing clothes, changing position 
from prolonged sitting to standing, and vice versa.  
Tenderness was noted on slight pressure in the 
interphalangeal joints, elbows, shoulders, knees, ankles, and 
lumbosacral spine.  Both knees were enlarged and had 
crepitus.  The doctor assessed osteoarthritis of the 
shoulders, interphalangeal, wrist, hip, knees, ankles and 
spine.  The doctor prescribed Celecoxib and other 
medications.  


The previously mentioned affidavits also mentioned the 
Veteran's arthritic symptoms.  The September 2008 Affidavit 
of G.H.P. stated that the Veteran often had muscle and joint 
pain.  The September 2008 Affidavit of F.E.M. stated that the 
Veteran complained of body aches.  Finally, the September 
2008 Affidavit of the Veteran's son states that he complained 
of muscle and joint pain.  

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for the Veteran's arthritis.  

First, the Board has ruled out presumptive service connection 
under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that 
symptoms of arthritis were manifested during the applicable 
one-year presumptive period after service separation.  
Further, there is no radiographic evidence of arthritis 
during service or within the year following his retirement.  

Service connection is also not warranted on a non-
presumptive, i.e., direct basis.  Continuity of the disorder 
has not been established by the evidence.  As above, the 
Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  
Moreover, the Federal Circuit Court has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  See 
Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Davidson; Buchanan, supra.  However, the resolution of issues 
which involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu, 2 Vet. App. at 
495 (1992).  

In the present case, the Veteran's joint pain is found to be 
capable of lay observation, and thus his statements 
constitute competent evidence.  The Board must now consider 
the credibility of such evidence.  The STRs show no evidence 
of any joint pain or other pain in active service.  Following 
service, there was no documentation of treatment for joint 
pain until 2007, over 60 years after his separation from 
service.  While he is clearly sincere in his beliefs, in 
light of these factors, the Veteran's current statements to 
the effect that he has experienced continuous symptomatology 
since active service, while competent, are not deemed to be 
credible.  The absence of documented complaints or treatment 
for some five decades following his military discharge is 
more probative than his current recollection as to symptoms 
experienced in the distant past.  See Curry, 7 Vet. App. 59 
(1994).  Moreover, there are no competent opinions relating 
the Veteran's current arthritis to active service.  
Accordingly, continuity of symptomatology is not established 
by either the competent evidence or the Veteran's own 
statements.

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
arthritis, the benefit-of-the-doubt doctrine is inapplicable 
and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, supra.

3.  Hypertension

Finally, the Veteran contends that he has hypertension that 
is related to service.  His STRs are negative for 
hypertension.  Following discharge from service, the first 
documentation of hypertension was in 2000.  Again, the Board 
notes that evidence of a prolonged period without medical 
complaint or treatment, and the amount of time which has 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson, supra.  A January 2008 letter 
from Dr. J.L.M. states that, in July 2000, the Veteran was 
hospitalized at Iloilo Mission Hospital Intensive Care Unit 
because of chest discomfort associated with elevated blood 
pressure.  The Veteran was treated for pneumonia and unstable 
angina with hypertensive cardiovascular disease.  

A January 2008 Medical Certificate from the Angel Salazar 
Memorial General Hospital states that the Veteran was 
hospitalized in February 2003 for complaints of chest pain, 
and that he was diagnosed with coronary artery disease and 
cholelithiasis.  A February 2003 chest X-ray report from the 
Angel Salazar Memorial General Hospital notes an impression 
of atherosclerosis of the aorta.  

A January 2008 Medical Certificate from Dr. M.J.D. of the 
Iloilo Doctors' Hospital states that the doctor treated the 
Veteran from January 2006 to September 2006 for hypertensive 
cardiovascular disease and coronary artery disease, and that 
he was taking a number of medications.  Attached to the 
certificate is a March 2006 echocardiography report.  

The January 2008 Medical Certificate signed by Dr. J.E.M. 
states that the Veteran had been diagnosed with hypertensive 
cardiovascular disease for several years and was taking 
medication to treat it.  

A September 2008 Certification from Dr. G.M.J. at the Ramon 
Maza Sr. Memorial District Hospital states that the Veteran 
was hospitalized in July 2008 for hypertension and ischemia, 
and prescribed medication.  

The September 2008 Medical Abstract of Dr. J.E.M. states that 
the Veteran had chest pain at rest and difficulty breathing 
even with slight physical activity.  He was diagnosed with 
hypertensive cardiovascular disease with myocardial ischemia, 
AV block and cardiac hypertrophy, as well as atherosclerosis 
of major blood vessels.  He had several hospital admissions 
because of chest pain and difficulty breathing, and was 
taking a number of medications.  Dr. J.E.M. last treated the 
Veteran for hypertension in June 2008.  The doctor ordered a 
CT scan of the chest, but the results are not included in the 
claims file.  

The September 2008 letter from the Veteran's son states that 
the Veteran complained of chest pain and difficulty 
breathing.  

Upon careful review of the foregoing, the Board finds that 
the preponderance of the evidence weighs against a grant of 
service connection for hypertension.  

First, the Board has considered presumptive service 
connection under 38 C.F.R. §§ 3.307, 3.309.  However, there 
is no evidence that the Veteran had hypertensive problems in 
service or within one year after separation from service.  
Thus, the presumptive provisions of these regulations do not 
apply.  

Next, there are no competent opinions relating the Veteran's 
hypertension to active service.  As above, the Board 
acknowledges that the Veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
discuss his current pain and other experienced symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Davidson; Buchanan, supra.  However, the resolution of issues 
which involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu, supra. 

Although the Veteran contends that his hypertension is 
related to service, there are no documented hypertensive 
problems until 55 years after separation from service, and 
this gap in time is more probative than the Veteran's current 
recollection as to symptoms experienced in the distant past.  
See Curry, supra.  Therefore, continuity has not here been 
established, either through the competent medical evidence or 
through the Veteran's statements.   

However, in this case the STRs show no indication that the 
Veteran had any symptoms or diagnosis of hypertension in 
service, and, as noted above, there was a 55-year gap in time 
between separation and the first documented diagnosis of 
hypertension.  See Maxson, 230 F.3d at 1333 (Fed. Cir. 2000).  
Further, there are no competent opinions relating the 
Veteran's hypertension to active service.  

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
hypertension, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for Parkinsonism is denied.

Service connection for arthritis is denied.

Service connection for hypertension is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


